IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAKARA VESTER,                      §
                                    §          No. 417, 2019
     Counterclaim Plaintiff Below,  §
     Appellant,                     §          Court Below–Court of Chancery
                                    §          of the State of Delaware
     v.                             §
                                    §          C.A. No. 7229-VCG
HENLOPEN LANDING                    §
HOMEOWNERS ASSOCIATION, INC., §
and PREMIER POOL AND PROPERTY §
MANAGEMENT, LLC,                    §
                                    §
     Counterclaim Defendants Below, §
     Appellees.                     §

                             Submitted: October 2, 2020
                             Decided: October 15, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                         ORDER

      After careful consideration of the notice to show cause and the responses

thereto, it appears to the Court that:

      (1)    The appellant, JaKara Vester, filed this appeal pro se from the Court of

Chancery’s post-trial decision in an action involving the enforcement of deed

restrictions and alleged violations of the Delaware and Federal Fair Housing Acts.

On February 28, 2020, Vester filed an eighty-page opening brief. An opening or

answering brief of an unrepresented party without access to a word processing
program cannot exceed thirty-five pages without leave of the Court.1 An opening or

answering brief filed by a party with access to a word processing program may not

exceed 10,000 words without leave of the Court.2 Vester’s opening brief was

stricken for exceeding the thirty-five-page limit, and she was directed to re-file a

new opening brief not to exceed thirty-five pages in length by April 2, 2020. This

deadline was extended to July 2, 2020, as a result of the judicial emergency declared

in response to the COVID-19 pandemic.

       (2)     On July 2, 2020, Vester filed an eighty-five-page opening brief

including a certificate of compliance,3 in which she maintained that the brief

complied with the type-volume limitation of Rule 14(d)(i). The appellees Henlopen

Landing Homeowners Association, Inc. and Premier Pool and Property

Management, LLC (“the Appellees”) moved to strike Vester’s opening brief under

Rule 34. The Appellees argued, among other things, that Vester had falsely certified

that her opening brief contained less than 10,000 words. We agreed with the

Appellees and granted the motion to strike. We declined to dismiss her appeal,

however, and allowed Vester to file an opening brief of no more than 10,000 words




1
  Del. Supr. Ct. R. 14(d)(iii).
2
  Del. Supr. Ct. R. 14(d)(i).
3
  Under Rule 14(d)(ii), any brief subject to Rule 14(d)(i) must include a certificate of compliance
that the brief complies with the 14-point Times New Roman typeface requirement of Rule 13(a)
and the word count requirements of Rule 14(d)(i).
                                                2
in compliance with Rule 14(d)(i)—along with a certificate of compliance under Rule

14(d)(ii)—by August 4, 2020.

      (3)    On August 3, 2020, Vester filed a sixty-three-page opening brief. She

also filed a certificate of compliance, in which she maintained that the brief complied

with the type-volume limitation of Rule 14(d)(i). The Appellees moved to strike

Vester’s opening brief under Rule 34, arguing that the word count contained in

Vester’s certificate of compliance was misleading because Vester had omitted

appropriate spacing between punctuation and words. The Appellees asserted that

when the spacing errors were corrected, the actual word count of Vester’s opening

brief exceeded 10,000 words. In her response, Vester denied any knowledge of

spacing errors contained in her third opening brief. On August 25, 2020, the Court

granted the Appellees’ motion to strike Vester’s brief for her failure to comply with

Rule 14(d)(i) and directed her to file an opening brief of no more than 10,000 words

in compliance with Rule 14(d)(i)—along with a certificate of compliance under Rule

14(d)(ii)—by September 16, 2020. The Court also advised Vester that if she filed

another opening brief that failed to comply with the requirements of Rule 14(d), a

notice to show cause as to why her appeal should not be dismissed for her failure to




                                          3
comply with the Court’s rules. 4

       (4)     On September 15, 2020, Vester filed her fourth opening brief. The

sixty-two-page brief again omitted appropriate spacing between words and

punctuation marks, resulting in a misleading word count. The Court struck Vester’s

brief for non-compliance with the Court’s rules. On September 16, 2020, the Court

issued a notice to Vester to show cause why her appeal should not be dismissed for

her repeated failure to comply with the Court’s rules.

       (5)     On September 28, 2020, Vester filed a response to the notice to show

cause arguing that the Court should not dismiss her appeal because—among other

things—she is proceeding pro se, her appeal concerns the protection of civil rights,

and her failure to comply with the Court’s rules was inadvertent. Vester also filed—

for the first time—a motion to extend the type-volume limitation of Rule 14. The

Appellees oppose the motion to extend the type-volume limitation of Rule 14 and

argue that Vester’s appeal should be dismissed.

       (6)     We agree with the position taken by the Appellees. The Court allowed

Vester three opportunities to resubmit her opening brief and comply with the type-




4
 In the August 25, 2020 order, we noted that a word processing program’s spell-check function
will flag many spacing errors. Also, by way of illustration and for Vester’s benefit, we inserted
appropriate spacing in a paragraph from Vester’s third opening brief that contained spacing errors.


                                                4
volume limitation of Rule 14. She has, for the fourth time, failed to do so.

Accordingly, we conclude that her appeal must be dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED. The motion for leave to extend the type-

volume limitation is moot.

                               BY THE COURT:

                               /s/ James T. Vaughn, Jr.
                               Justice




                                        5